                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                         *

         AUBRY DAVIS,                          *       Case No: 17-02509-JCO

         Debtor.                               *



             SECOND MOTION TO MODIFY PLAN POST-CONFIRMATION

   Comes Now, the Debtor, by and through the undersigned counsel, and files this Second

Motion to Modify Plan post-confirmation, and states as follows;

   1. Debtor filed his Chapter 13 petition on July 6, 2017.

   2. An amended order confirming plan was entered on May 3, 2018 with payments in the

         amount of $182.00 and unsecured claims to be paid 2.42% pro-rata.

   3. The first amended plan was filed to accomplish the surrender of two tractor trailer trucks

         that the Debtor had relied upon to fund his household income. He was unable to continue

         operating the trucks after his certified driver found other employment.

   4. Debtor’s only source of income is his Social Security benefits.

   5. An order granting relief from stay as to the homeplace was entered after the Debtor had

         insufficient income to sustain his mortgage payment on his limited income.

   6. Orders sustaining the objection to the ad valorem claims were also entered.

   7. Debtor maintains that the present and the proposed payment amounts are not feasible

         based on his benefits income.

   8. Debtor has continued to make plan payments in the amount of $100.00 since the first

         filed plan while he adjusted his budget to another residential location.


                                              Page 1 of 3

  Case 17-02509        Doc 83      Filed 10/02/18 Entered 10/02/18 14:21:25           Desc Main
                                     Document     Page 1 of 3
   9. He files this motion to modify to reduce the payment to $110.00 per month for the

       duration of the plan. He also seeks to extend the period by 6 months. This Amended

       Plan would cover the secured claims and remaining fees, and further reduce the

       percentage available to unsecured claims.

   10. Debtor requests a hearing on the matter.

       WHEREFORE, Debtor requests that the Court enter an order modifying his plan to an

   amount that will be feasible to pay on his fixed household income, and for any other and

   appropriate relief.

                                                    Respectfully Submitted,

                                                    s/ Hendrik S. Snow
                                                    HENDRIK S. SNOW (SNOWH8756)
                                                    SNOW LAW FIRM P.C.
                                                    50 Saint Emanuel Street
                                                    Mobile, AL 36602
                                                    (251) 380-8108 phone
                                                    (251) 380-8109 fax


                                  CERTIFICATE OF SERVICE

        I certify that this pleading has been served upon the Bankruptcy Trustee Daniel O’Brien
on this 18th day of August 2018 by filing with the U.S. Bankruptcy Court CM/ECF and upon all
creditors who filed claims by first class mail, postage prepaid, as follows;


Cavalry SPV I LLC
Bass & Assoc. PC
3936 E Ft. Lowell Rd., Ste 200
Tucson, AZ 85712
Covington Credit Al AL0024
c/o Southern Management
PO Box 1947
Greenville, SC 29602
Ditech fka Green Tree Servicing LLC
Po Box 6154
Rapid City, SD 57709


                                           Page 2 of 3

  Case 17-02509          Doc 83   Filed 10/02/18 Entered 10/02/18 14:21:25        Desc Main
                                    Document     Page 2 of 3
Horwith Trucks Inc.
PO Box 7, Route 329
1449 Nor-Bath Blvd.
Northampton, PA 18067-0007
Kim Hastie Revenue Commissioner
PO Drawer 1169
Mobile, AL 36633-1169
Merrick Bk
Attn: Resurgent Capital Srvcs
P.O. Box 10368
Greenville, SC 29603-0368
Midland Funding
PO Box 2011
Warren, MI 48090
One Main Financial
PO Box 1251
Evansville, IN 47731-3251
Portfolio Recovery Associates LLC
P.O. Box 41067
Norfolk, VA 23541
Republic Finance Bk Center
1140 Roma Ave.
Hammond, LA 70403
SFC-Central Bankruptcy
PO Box 1893
Spartanburg, SC 29304-1893


                                                s/ Hendrik S. Snow
                                               HENDRIK S. SNOW




                                      Page 3 of 3

 Case 17-02509     Doc 83    Filed 10/02/18 Entered 10/02/18 14:21:25   Desc Main
                               Document     Page 3 of 3
